Case 1:21-cv-00509-LPS Document1 Filed 04/07/21 Page 1 of 13 PagelD #: 1

UNITED STATES DISTRICT COURT

DISTRICT OF DELAWARE

MICHAEL KENT, )

)

Plaintiff, ) Case No
)
Vv. )

) COMPLAINT FOR VIOLATIONS OF
CUBIC CORPORATION, BRADLEY H. THE FEDERAL SECURITIES LAWS
FELDMANN, DAVID F. MELCHER, PRITH
BANERJEE, BRUCE G. BLAKLEY, DENISE JORY TRIAL DEMANDED
L. DEVINE, MAUREEN BREAKIRON- )
EVANS, CAROLYN FLOWERS, JANICE M. )
HAMBY, and STEVEN J. NORRIS, )

Defendants.

Plaintiff Michael Kent (“Plaintiff”), by and through his undersigned counsel, for his complaint
against defendants, alleges upon personal knowledge with respect to himself, and upon information
and belief based upon, inter alia, the investigation of counsel as to all other allegations herein, as
follows:

NATURE OF THE ACTION

1. Plaintiff brings this action against Cubic Corporation (“Cubic” or the “Company”) and
the members of Cubic’s Board of Directors (the “Board” or the “Individual Defendants”) for their
violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),
15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17
C.F.R. § 240.14a-9. By the action, plaintiff seeks to enjoin the vote on a proposed transaction

pursuant to which Cubic will be acquired by Veritas Capital (“Veritas”) and Elliott Investment
Case 1:21-cv-00509-LPS Document 1 Filed 04/07/21 Page 2 of 13 PagelD #: 2

Management L.P. (“Elliott”) through Atlas CC Acquisition Corp. (“Parent”) and Atlas Merger Sub
Inc. (“Merger Sub”) (the “Proposed Transaction”).1

2. On February 8, 2021, Cubic announced its entry into an Agreement and Plan of Merger
dated February 7, 2021 (as amended on March 30, 2021, the “Merger Agreement”) to merge Cubic
with Parent and Merger Sub. Cubic stockholders will receive $75.00 in cash for each share of Cubic
common stock they own under the current terms of the Merger Agreement (the “Merger
Consideration”).

3. On March 26, 2021, Cubic filed a Schedule 14A Definitive Proxy Statement (as
supplemented on April 5, 2021, the “Proxy”) with the SEC in which defendants recommend that
Cubic stockholders approve the Proposed Transaction. The Proxy, however, omits or misrepresents
material information concerning, several critical items, including: (a) the data and inputs underlying
the financial valuation analyses that support the fairness opinions provided by the Board’s financial
advisors, J.P. Morgan Securities LLC (“J.P. Morgan”) and Raymond James & Associates, Inc.
(“Raymond James”); and (b) the potential conflicts of interest faced by Company insiders.
Defendants authorized the issuance of the false and misleading Proxy in violation of Sections 14(a)
and 20(a) of the Exchange Act.

4. It is imperative that the material information omitted from the Proxy is disclosed to
the Company’s stockholders prior to the forthcoming stockholder vote so that they can properly

exercise their corporate suffrage rights.

 

! Non-party Veritas is a private equity investment firm headquartered in New York, New York. Non-
party Elliott is an investment management firm also headquartered in New York, New York. Non-
party Parent is a Delaware corporation and an affiliate of The Veritas Capital Fund VII, L.P. Parent’s
principal executive offices are located at c/o Veritas Capital Fund Management, L.L.C., 9 West 57th
Street, 32nd Floor, New York, New York 10019. Non-party Merger Sub is a Delaware corporation

and a wholly owned subsidiary of Parent. Merger Sub’s principal executive offices share the same
location with that of parent.
Case 1:21-cv-00509-LPS Document1 Filed 04/07/21 Page 3 of 13 PagelD #: 3

5. For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin Defendants
from taking any steps to consummate the Proposed Transaction unless and until the material
information discussed below is disclosed to the Company’s stockholders or, in the event the Proposed
Transaction is consummated, to recover damages resulting from the defendants’ violations of the
Exchange Act.

JURISDICTION AND VENUE

6. This Court has jurisdiction over the claims asserted herein for violations of Sections
14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to Section
27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

7. This Court has jurisdiction over the defendants because each defendant is either a
corporation that conducts business in and maintains operations within this District, or is an individual
with sufficient minimum contacts with this District so as to make the exercise of jurisdiction by this
Court permissible under traditional notions of fair play and substantial justice.

8. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants are
found or are inhabitants or transact business in this District.

THE PARTIES

9. Plaintiff is, and has been at all times relevant hereto, a stockholder of Cubic

10. Defendant Cubic is a Delaware corporation, with its principal executive offices located
at 9233 Balboa Avenue, San Diego, California 92123. Cubic’s common stock trades on the New
York Stock Exchange under the ticker symbol “CUB.”

11. Defendant Bradley H. Feldmann (“Feldmann”) is Chairman of the Board, has served

as President and Chief Executive Officer (“CEO”) of the Company since July 2014 and has been a

director of the Company since 2014.
Case 1:21-cv-00509-LPS Document 1 Filed 04/07/21 Page 4 of 13 PagelD #: 4

12, Defendant David F. Melcher (“Melcher”) is Lead Independent Director and has been
a director of the Company since September 2017.
13. Defendant Prith Banerjee (“Banerjee”) has been a director of the Company since 2018.

14. Defendant Bruce G. Blakley (“Blakley”) has been a director of the Company since

2008.

15. Defendant Denise L. Devine (“Devine”) has been a director of the Company since
2019.

16. Defendant Maureen Breakiron-Evans (“Breakiron-Evans”) has been a director of the
Company since 2017.

17. Defendant Carolyn Flowers (“Flowers”) has been a director of the Company since
2019.

18. Defendant Janice M. Hamby (“Hamby”) has been a director of the Company since
2015.

19. Defendant Steven J. Norris (“Norris”) has been a director of the Company since 2014.
20. Defendants identified in paragraphs 10-18 are referred to herein as the “Board” or the
“Individual Defendants.”
SUBSTANTIVE ALLEGATIONS
21. On February 8, 2021, Cubic announced in relevant part:

SAN DIEGO, February 8, 2021 — Cubic Corporation (NYSE: CUB) (“Cubic” or the
“Company”) today announced that it has entered into a definitive agreement (the
“Agreement”) with an affiliate of Veritas Capital (“Veritas”), under which Veritas and
Evergreen Coast Capital Corporation (“Evergreen”), an affiliate of Elliott Investment
Management L.P. (“Elliott”), will acquire Cubic for $70.00 per share in cash.

Under the terms of the Agreement, Cubic shareholders will receive $70.00 in cash for
each share of Cubic’s common stock they currently hold, representing a premium of
approximately 58% to Cubic’s unaffected closing stock price on September 18, 2020,
the last trading day before the Company’s disclosure of third-party interest in
Case 1:21-cv-00509-LPS Document 1 Filed 04/07/21 Page 5 of 13 PagelD #: 5

potentially acquiring Cubic. The all-cash transaction will be valued at approximately
$2.8 billion, including the assumption of debt.

Following the closing of the transaction, the Company will remain based in San Diego,
California. The transaction is expected to be seamless for customers and employees
across Cubic’s businesses.

Bradley H. Feldmann, Chairman, President and Chief Executive Officer of Cubic
Corporation, said, “This transaction is in the best interests of our shareholders and
provides them with a significant premium and liquidity — while accelerating future
growth to the benefit of our employees and customers. Our success in attracting a
premier, deeply experienced partner and securing a transaction at this premium reflects
the positive momentum of our business. Although last fiscal year brought
unprecedented challenges, Cubic was able to build on our strengths, protect our
people, serve our customers and deliver a value-maximizing deal for our shareholders.
We look forward to partnering with Veritas and remain grateful to our customers for
their trust and to our fellow CUBES for their unwavering commitment to delivering
innovative, mission-critical solutions.”

Ramzi Musallam, CEO and Managing Partner of Veritas, said, “Cubic has an
unparalleled history of delivering innovative technology-based solutions to address
the mission-critical needs of the global transportation and defense markets. We look
forward to leveraging our expertise in the government technology market —a key focus
of Veritas since our inception — in partnership with the team at Cubic to accelerate
product development and drive growth as Cubic continues to improve the quality of
global transportation systems and to deliver innovative defense solutions.”

On behalf of Elliott, Jesse Cohn said, “Elliott believes this outstanding transaction
maximizes value for Cubic’s shareholders, and we are pleased to have engaged
constructively with the Company’s Board and management to reach this outcome. We
look forward to partnering with Veritas and the Cubic team as we work through
Cubic’s next phase of growth as a private company.” Elliott has entered into an
agreement to vote its shares in support of the transaction.

Transaction Details
The transaction will be financed through a combination of equity and debt financing.

The Board of Directors of Cubic has unanimously approved the Agreement and
recommends that Cubic shareholders vote in favor of the transaction.

22. On March 22, 2021, however, Singapore Technologies Engineering Ltd (“ST
Engineering”) made an unsolicited proposal from to acquire all of Cubic’s outstanding stock. ST
Engineering proposed to pay a $6 per share more than the Merger Consideration or $76.00 per share.

The Company announced:
Case 1:21-cv-00509-LPS Document1 Filed 04/07/21 Page 6 of 13 PagelD #: 6

SAN DIEGO-- Cubic Corporation (NYSE: CUB) (“Cubic” or the “Company”) today
confirmed that it recently received an unsolicited proposal from Singapore
Technologies Engineering (SGX: S63; Bloomberg-STE: SP) (“ST Engineering”) to
acquire all of Cubic’s outstanding stock for $76 per share in cash (the “STE Proposal”).
The STE Proposal contemplates that, immediately following the acquisition of all of
Cubic’s outstanding stock, STE would sell Cubic’s CMPS business to an affiliate of
Blackstone Tactical Opportunities.

On February 7, 2021, Cubic’s Board of Directors (the “Board”) unanimously approved
entering into a definitive merger agreement (the “Veritas Merger Agreement”) with an
affiliate of Veritas Capital (“Veritas”), under which Veritas and Evergreen Coast
Capital Corporation (“Evergreen”), an affiliate of Elliott Investment Management L.P.
(“Elliott”), will acquire Cubic for $70 per share in cash. The Veritas Merger
Agreement remains in full force and effect, and the Board of Directors of Cubic has
not withdrawn or modified its recommendation that the stockholders of Cubic vote in
favor of the approval of the merger, the Veritas Merger Agreement and the transactions
contemplated thereby.

However, Cubic’s Board of Directors has determined that the STE Proposal is or
would reasonably be expected to lead to a superior proposal, as that term is defined
under the Veritas Merger Agreement. Accordingly, the Board has determined to
engage in discussions with ST Engineering to further evaluate the merits and risks of
the proposed transaction relative to the pending transaction with Veritas and
Evergreen, including the value offered to our shareholders, the expected completion
timing of each transaction, and the regulatory and closing risks associated with each
transaction. Notwithstanding the Board’s decision to engage with ST Engineering and
further evaluate the STE Proposal, at this time the Board (a) continues to recommend
that the shareholders vote in favor of adopting the Veritas Merger Agreement at
the special meeting relating to the proposed transaction, (b) is not modifying, altering
or withdrawing its recommendation to shareholders, or agreeing or announcing an
intention to do so, and (c) is not making any recommendation with respect to the STE
Proposal.

23. ST Engineering would not be deterred. It subsequently improved its offer to $78.00
per share — or two dollars per share more than previously offered. The Board, however, rejected this
improved proposal, and instead accepted a $75.00 per share revised proposal from Veritas and Elliott.
On March 31, 2021, the Company announced:

SAN DIEGO, March 31, 2021 — Cubic Corporation (NYSE: CUB) (“Cubic” or the
“Company”) today announced that it has accepted a proposal from Veritas Capital
(“Veritas”) and Evergreen Coast Capital Corporation (“Evergreen”), an affiliate of
Elliott Investment Management L.P. (“Elliott”), to increase the price per share of their
pending acquisition of Cubic to $75.00 per share in cash. The Company has accepted
this proposal and entered into an amendment (the “Amendment”) to its previously
Case 1:21-cv-00509-LPS Document 1 Filed 04/07/21 Page 7 of 13 PagelD #: 7

announced definitive merger agreement with affiliates of Veritas (the “Merger
Agreement” and, as amended, the “Amended Agreement”) to acquire the Company.

Under the terms of the Amended Agreement, Cubic shareholders will receive $75.00
in cash for each share of Cubic’s common stock, representing a premium of
approximately 69% to Cubic’s unaffected closing stock price on September 18, 2020,
the last trading day before the Company’s disclosure of third-party interest in
potentially acquiring Cubic. The all-cash transaction will be valued at approximately
$3.0 billion, including the assumption of debt.

Cubic’s Board of Directors (the “Board”) gave due consideration to the revised
proposal it received from Singapore Technologies Engineering Ltd (SGX: S63;
‘Bloomberg-STE:SP) (“ST Engineering”) to acquire the Company for $78.00 per share
(the “ST Engineering Proposal”). In making its decision, the Board carefully assessed
the relative benefits and risks of the proposals from both Veritas and Evergreen and
ST Engineering. The Board determined that, based on the superior certainty and
anticipated timing of closing the existing transaction with Veritas and Evergreen, the
revised proposal from Veritas and Evergreen was in the best interests of all Cubic’s
shareholders.

In connection with this determination, the Board (a) approved and adopted the
Amended Agreement, (b) recommends that the Company’s shareholders adopt the
Amended Agreement, (c) recommends that the Company’s shareholders vote “FOR”
each of the proposals described in the definitive Proxy for the Special Meeting of
Cubic’s shareholders filed with the United States Securities and Exchange
Commission (“SEC”) and mailed to shareholders on or about March 26, 2021, and
(iv) determined that the ST Engineering Proposal, after giving effect to all revisions
made to such proposal by ST Engineering, is neither a “superior proposal” nor a
proposal that would reasonably be expected to lead to a “superior proposal” as that
term is defined in the existing Merger Agreement. As a result, Cubic has ceased
engagement with ST Engineering in accordance with the terms of the Amended
Agreement.

The Proxy Contains Material Misstatements and Omissions

24. The defendants filed a materially incomplete and misleading Proxy with the SEC and
disseminated it to Cubic’s stockholders. The Proxy misrepresents or omits material information that
is necessary for the Company’s stockholders to make an informed decision whether to vote their
shares in favor of the Proposed Transaction or seek appraisal.

25. Specifically, as set forth below, the Proxy fails to provide Company stockholders with

material information or provides them with materially misleading information concerning: (a) the
Case 1:21-cv-00509-LPS Document 1 Filed 04/07/21 Page 8 of 13 PagelD #: 8

data and inputs underlying the financial valuation analyses that support the fairness opinions provided
by the Board’s financial advisors, J.P. Morgan and Raymond James; and (b) the potential conflicts of
interest faced by Company insiders.

Material Omissions Concerning J.P. Morgan’s and Raymond James’ Financial Analyses

26. The Proxy describes J.P. Morgan’s and Raymond James’ fairness opinions and the
various valuation analyses performed in support of their opinions. In doing so, however, the Proxy
omits material information regarding J.P. Morgan’s and Raymond James’ financial analyses,
including key inputs and assumptions underlying these analyses. Without this information, as
described below, Cubic’s public stockholders are precluded from understanding these analyses fully.
These same stockholder, in turn, will be unable to determine what weight, if any, to place on J.P.
Morgan’s and Raymond James’ fairness opinions in determining whether to vote in favor of the
Proposed Transaction or seek appraisal.

27. First, the Proxy fails to disclose the respective multiples and financial metrics for each
of the comparable companies and transactions analyzed, in connection to J.P. Morgan’s Public
Trading Multiples Analysis and Selected Transaction Analysis

28. Similarly, the Proxy fails to disclose: (a) quantification of the terminal values of Cubic;
and (b) quantification of the individual inputs and the assumptions underlying the range of discount
rates of 9.50% to 10.50% as they pertain to J.P. Morgan’s Discounted Cash Flow Analysis.

29. With respect to J.P. Morgan’s Analyst Price Targets for the Company analysis, the
Proxy fails to disclose the individual price targets for Cubic and the sources thereof.

30. | With respect to Raymond James’ Discounted Cash Flow Analysis, the Proxy fails to
disclose: (a) Cubic’s fiscal year 2025 EBITDA utilized to derive the terminal value; (b) quantification
of the terminal values of Cubic; and (c) quantification of the individual inputs and the assumptions

underlying the range of discount rates of 9.5% to 11.5%.
Case 1:21-cv-00509-LPS Document 1 Filed 04/07/21 Page 9 of 13 PagelD #: 9

31. | Without such undisclosed information, Cubic stockholders cannot evaluate for
themselves whether the financial analyses performed by J.P. Morgan and Raymond James were based
on reliable inputs and assumptions or whether they were prepared with an eye toward ensuring that
positive fairness opinions could be rendered in connection with the Proposed Transaction. In other
words, full disclosure of the omissions identified above is required in order to ensure that stockholders
can fully evaluate the extent to which J.P. Morgan’s and Raymond James’ opinions and analyses
should factor into their decision whether to vote in favor of or against the Proposed Transaction.

32, The omission of this material information renders the statements in the “Opinion of
J.P. Morgan” and “Opinion of Raymond James” sections of the Proxy false and/or materially
misleading in contravention of the Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

33. The Proxy fails to disclose material information concerning the potential conflicts of
interest faced by Company insiders, including whether they discussed or were promised any
employment or other financial incentives in supporting the Proposed Transaction over that which was
proposed by ST Engineering.

34, In that regarding the Proxy provides that none of the members of the Board or our
executive officers has entered into any agreement, arrangement or understanding with the Veritas
Sponsor, Elliott Sponsors, Parent or any of its or their respective executive officers, directors or
affiliates regarding employment with, or the right to purchase or participate in the equity of, Parent,
the surviving corporation or any of their affiliates. See Proxy at 81. The Proxy omits the details of
any employment and retention-related discussions and negotiations that occurred between Veritas or
Elliott and Cubic’s executive officers, including who participated in all such communications, when

they occurred and their content. The Proxy also omits whether any of Veritas or Elliott’s proposals
Case 1:21-cv-00509-LPS Document1 Filed 04/07/21 Page 10 of 13 PagelD #: 10

or indications of interest mentioned management retention in the combined company following the
Proposed Transaction or the purchase of or participation in the equity of the surviving corporation.

36. | Communications regarding post-transaction employment and merger-related benefits
during the negotiation of the underlying transaction must be disclosed to stockholders. This
information is necessary for Cubic’s stockholders to understand potential conflicts of interest of
management and the Board, as that information provides illumination concerning motivations that
would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.

37. The omission of this information renders the statements in the “Background of the
Merger” and “Interests of Directors and Executive Officers in the Merger” sections of the Proxy false
and/or materially misleading in contravention of the Exchange Acct.

38. The Individual Defendants were aware of their duty to disclose the above-referenced
omitted information and acted negligently (if not deliberately) in failing to include this information
in the Proxy. Absent disclosure of the foregoing material information prior to the stockholder vote
on the Proposed Transaction, Plaintiff and the other stockholders of Cubic will be unable to make an
informed voting or appraisal decision in connection with the Proposed Transaction and are thus
threatened with irreparable harm warranting the injunctive relief sought herein.

CLAIMS FOR RELIEF
COUNT I

Claims Against Al]l Defendants for Violations of Section 14(a) of the
Exchange Act and Rule 14a-9 Promulgated Thereunder

35. Plaintiff repeats all previous allegations as if set forth in full.

36. During the relevant period, defendants disseminated the false and misleading Proxy
specified above, which failed to disclose material facts necessary to make the statements, in light of
the circumstances under which they were made, not misleading in violation of Section 14(a) of the

Exchange Act and SEC Rule 14a-9 promulgated thereunder.

10
Case 1:21-cv-00509-LPS Document1 Filed 04/07/21 Page 11 of 13 PagelD #: 11

37. By virtue of their positions within the Company, the defendants were aware of this
information and of their duty to disclose this information in the Proxy. The Proxy was prepared,
reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material facts, (a)
the data and inputs underlying the financial valuation analyses that support the fairness opinions
provided by the Board’s financial advisors, J.P. Morgan and Raymond James; and (b) the potential
conflicts of interest faced by Company insiders. The defendants were at least negligent in filing the
Proxy with these materially false and misleading statements.

38. | The omissions and false and misleading statements in the Proxy are material in that a
reasonable stockholder would consider them important in deciding how to vote on the Proposed
Transaction.

39. By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange
Act and SEC Rule 14a-9(a) promulgated thereunder.

40. Because of the false and misleading statements in the Proxy, Plaintiff is threatened
with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief is
appropriate to ensure defendants’ misconduct is corrected.

COUNT I

Claims Against the Individual Defendants for Violations
of Section 20(a) of the Exchange Act

41. Plaintiff repeats all previous allegations as if set forth in full.

42. The Individual Defendants acted as controlling persons of Cubic within the meaning
of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or
directors of Cubic, and participation in and/or awareness of the Company’s operations and/or intimate
knowledge of the false statements contained in the Proxy filed with the SEC, they had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of the

11
Case 1:21-cv-00509-LPS Document1 Filed 04/07/21 Page 12 of 13 PagelD #: 12

Company, including the content and dissemination of the various statements which Plaintiff contends
are false and misleading.

43. Each of the Individual Defendants was provided with or had unlimited access to copies
of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly after
these statements were issued and had the ability to prevent the issuance of the statements or cause the
statements to be corrected.

44. In particular, each of the Individual Defendants had direct and supervisory
involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
the power to control or influence the particular transactions giving rise to the securities violations as
alleged herein, and exercised the same. The Proxy at issue contains the unanimous recommendation
of each of the Individual Defendants to approve the Proposed Transaction. They were, thus, directly
involved in the making of the Proxy.

4S. In addition, as the Proxy sets forth at length, and as described herein, the Individual
Defendants were each involved in negotiating, reviewing, and approving the Proposed Transaction.
The Proxy purports to describe the various issues and information that they reviewed and
considered—descriptions the Company directors had input into.

46. By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
the Exchange Act.

47. As set forth above, the Individual Defendants had the ability to exercise control over
and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,
promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as
controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. Asa

direct and proximate result of defendants’ conduct, Cubic stockholders will be irreparably harmed.

12
Case 1:21-cv-00509-LPS Document1 Filed 04/07/21 Page 13 of 13 PagelD #: 13

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
injunctive relief, in his favor on behalf of Cubic, and against defendants, as follows:

A. Preliminarily and permanently enjoining defendants and all persons acting in concert
with them from proceeding with, consummating, or closing the Proposed Transaction and any vote
on the Proposed Transaction, unless and until defendants disclose and disseminate the material
information identified above to Cubic stockholders;

B. In the event defendants consummate the Proposed Transaction, rescinding it and
setting it aside or awarding rescissory damages to Plaintiff;

C. Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,
as well as SEC Rule 14a-9 promulgated thereunder;

D. Awarding Plaintiff the costs of this action, including reasonable allowance for
Plaintiff's attorneys’ and experts’ fees; and

E. Granting such other and further relief as this Court may deem just and proper.

JURY DEMAND
Plaintiff demands a trial by jury.
Dated: April 7, 2021 LONG LAW, LLC
By: _/s/ Brian D. Long
Brian D. Long (#4347)
3828 Kennett Pike, Suite 208
Wilmington, DE 19807
Telephone: (302) 729-9100
Email: BDLong@longlawde.com

Attorneys for Plaintiff

13
